DETAILED ACTION
Claims 1-4, 8-16, 19-28, and 31-36 are present for examination at this time.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Allowable Subject Matter
Claims 1-4, 8-16, 19-28, and 31-36 (1, 13, and 25 independent) are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: 
          The closest prior art of “Method And Network Monitoring Probe For Tracking Identifiers Corresponding To A User Device In Wireless Communication Network” by Javed US 20150078173 A1 (“Javed”) and “Method And Apparatus For Flexible Fronthaul Physical Layer Split For Cloud Radio Access Networks”
US 20200235788 A1 by Rajagopal, fails to anticipate or render obvious the concept that  the usage of resource element masks (one branch of dependent claims) and using the specifically claimed control plane techniques across distributed base station elements to other remote base station units, including where such control plane messaging occurs across heterogeneous radio access technologies with resource element masks was found to be outside the prior art when those limitations were viewed in combination with the independent claims and the art used to reject those claims).
	This specific requirement for how the resource element masks are used in combination with the rest of the elements of the claim (each of which were individually identifiable in the prior art) did not seem to be able to combine without the benefit of hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/Primary Examiner, Art Unit 2642